Atkinson, J.
1. Where a plaintiff seeks to enjoin a municipality from interfering with his placing an obstruction in a street opened and used as such, on the ground that he has the superior title, the burden is on him to show such superior title.
2. When a street is referred to in a grant or other conveyance, the way as opened and actually used, rather than as formerly existing, is to be construed to be the boundary intended by the parties. 5 Cyc. 907; 4 Am. <& Eng. Enc. Law, 815.
3. On the issue as to the location of a street, parol evidence is competent to show that the particular place was used as a street by the public.
4. In view of the evidence in this case, while there may have been some inaccuracies in the charge, they do not, in the light of the rulings announced in the preceding notes, require a reversal.

Judgment affirmed.


All the Justices concur.